DETAILED ACTION
This action is responsive to the amendment after final received 15 March 2021.  The amendment has been entered.
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	Applicant’s amendments overcome the prior §112 rejections and the terminal disclaimers filed 15 March 2021 are approved placing the application in condition for allowance.

Allowable Subject Matter
Claims 1-10 and 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable for at least the reasons of “forming a barrier and adhesion layer that connects a modulated copper pillar to a chip; forming a seed layer contacting the barrier and adhesion layer; forming a first copper layer contacting the seed layer; forming a second copper layer contacting a solder material; forming at least one deformation region having a modulus of elasticity less than copper between the first copper layer and the second copper layer; and forming protective layers interposed at interfaces between a surface of the at least one deformation region and the first copper layer and the surface of the at least one deformation region and the second copper layer, wherein each of the protective layers is a nickel barrier layer on a top surface and a bottom surface of the at least one deformation region” as set forth in the claimed combination.  The prior art does not teach or suggest, alone or in combination, the combination of steps recited in claim 1.  Claims 2-10 and 12-15 are allowable based on their dependencies on claim 1. 
The closest prior art is from Nishiguchi (US 5,4612,61, of record), and does not teach or suggest the method recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK T. K. PETERSON whose telephone number is (571)272-3997.  The examiner can normally be reached on M-F, 9-5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIK T. K. PETERSON/Primary Examiner, Art Unit 2822